DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-15 are rejected under 35 U.S.C. 101, because they are not restricted to non-transitory media. Claims 1-15 are directed to “A computer-readable medium including instructions that are executable by a computer to cause the computer to perform: …” The specification in [0089] states the following:
“the computer program product includes a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out”

Therefore, the claims and disclosure do not preclude transitory media. 
According to the Official Gazette 1351 OG 212 of 23 Feb 2010, “Subject Matter Eligibility of A computer-readable medium”, the “broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such as variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable medium, particularly when the specification is silent.” “When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.” “A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiment may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non- transitory” to the claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tripathi (U.S. Pub. NO. 2022/0070811) and (Provisional Application No. 63/072,614 filed on 08-31-2020 and other provisional Applications are supported).

Regarding claims 1 and 16, Tripathi teaches a computer-readable medium including instructions that are executable by a computer to cause the computer to perform operations / (An apparatus) (fig. 1-2) comprising: 
transmitting ephemeris data of a satellite (104) and cell (120/125) measurement window specifications to a terminal (102/103/116) (fig. 1, 6-7, page 6-8, par [0082-0086, 0088, 0092-0093]) (see transmits information regarding transmission, signaling, and/or configuration for ephemeris, time, and delay(s), and ephemeris data); 
receiving an indication from the terminal that a cell measurement signal will arrive at the terminal outside of a time frame defined by the cell measurement window specifications (fig. 6-7, page 7-8, par [0092-0094, 0098-0099]) (see ephemeris data at the instant a UE at a Reference Point in the cell would receive such information from the gNB via the NTN GW and the platform, and the NTN-GW sends one or more times, selected ephemeris data associated with one or more times, Reference Point coordinates associated with one or more times, and selected delays to the platform and the platform sends such information to the UE on the access/service link. ); 
modifying the cell measurement window specifications based on a difference in propagation delay between a serving cell (fig. 12, page 12, par [0172-0173]) (see the NTN-GW has two connections with the gNB or the gNB-NTN: (i) Control Plane connection to exchange signaling messages such as gNB and NTN-GW processing capabilities (e.g., modification of the original (P,V,T) data) and (P,V,T) parameters and (ii) the NR-Uu waveform to be transmitted in the cell or received in the cell from all NTN UEs),
which defines the cell measurement window specifications, and a neighboring cell, which transmits the cell measurement signal, so that the cell measurement signal will arrive at the terminal within the time frame defined by the cell measurement window specifications, the satellite providing communication with the terminal for at least one of the serving cell and the neighboring cell (page 13-15, par [0182-0185, 0217]) (see the gNB broadcasts the ephemeris data for the serving cell and neighbor cells, only distinct satellite ephemeris data are included instead of replicating the same satellite ephemeris for multiple cells to reduce signaling overhead, and the delay information includes the gNB-estimated gNB-to-Reference Point delay, where the Reference Point may correspond to the delay between the gNB and an average location (e.g., cell center). In another approach, the Reference Point corresponds to the location in the cell that has the minimum propagation delay. Either one-way delay or the round trip delay is specified by the gNB. the UE utilizes the received parameters such as disable-s-IntraSearchP, neighborSearchTimerCellReselection, and parameters related to combination triggers to determine if it should make measurements of neighboring cells and when it should perform cell reselection.); and 
transmitting modified cell measurement window specifications to the terminal (page 6, 8, par [0083-0084, 0086, 0095]) (see the UE receives the satellites position at time tN and can now compare the satellite's position with its own position at time tN. the gNB specifies one or more instants, selected ephemeris data associated with one more instants, and Reference Point location coordinates associated with one more instants to the NTN GW for eventual transmission to the UE [par 0095]).


Regarding claim 10, Tripathi teaches a computer-readable medium including instructions that are executable by a computer to cause the computer to perform operations (fig. 1, 7, 12) comprising:
 receiving ephemeris data of a satellite (104) and cell measurement window specifications from a serving cell of a cellular network (fig. 1, 6-7, 12, page 1, 8, 13, 15, par [0005, 0092-0094, 0182-0185,  0217 ]) (see selected ephemeris data and the knowledge of propagation and processing delays to predict and then specify the selected ephemeris data at the instant a UE at a Reference Point in the cell would receive such information from the gNB via the NTN GW and the platform);
determining whether a cell measurement signal transmitted from a neighboring cell will be received outside of a time frame defined by the cell measurement window specifications based on a difference in propagation delay between the serving cell and the neighboring cell (fig. 12, page 13, par [0172-0173]) (see the NTN-GW has two connections with the gNB or the gNB-NTN: (i) Control Plane connection to exchange signaling messages such as gNB and NTN-GW processing capabilities (e.g., modification of the original (P,V,T) data) and (P,V,T) parameters and (ii) the NR-Uu waveform to be transmitted in the cell or received in the cell from all NTN UEs), and (see the gNB broadcasts the ephemeris data for the serving cell and neighbor cells, only distinct satellite ephemeris data are included instead of replicating the same satellite ephemeris for multiple cells to reduce signaling overhead, and the delay information includes the gNB-estimated gNB-to-Reference Point delay, where the Reference Point may correspond to the delay between the gNB and an average location (e.g., cell center). In another approach, the Reference Point corresponds to the location in the cell that has the minimum propagation delay. Either one-way delay or the round trip delay is specified by the gNB. the UE utilizes the received parameters such as disable-s-IntraSearchP, neighborSearchTimerCellReselection, and parameters related to combination triggers to determine if it should make measurements of neighboring cells and when it should perform cell reselection); and 
transmitting an indication to the serving cell that the cell measurement signal will be received outside of the window defined by the cell measurement window specifications (page 6, 8, par [0083-0084, 0086, 0095]) (see the UE receives the satellites position at time tN and can now compare the satellite's position with its own position at time tN. the gNB specifies one or more instants, selected ephemeris data associated with one more instants, and Reference Point location coordinates associated with one more instants to the NTN GW for eventual transmission to the UE [par 0095]).

Regarding claims 2 and 17, Tripathi teaches the modifying the cell measurement window specifications includes modifying at least one of periodicity (page 8, par [0095]) (see the NTN GW, and/or NTN-GW location coordinates such that different information can be sent with different configurable periodicity), 
Duration (page 8, par [0103]) (see asymmetric of delays arising due to different positions of the platform (and potentially the UE) during the gNB-to-UE transmission and the UE-to-gNB transmission), or
offset (page 13, par [0184]) (see the UE can add an offset before these timers are started or the existing timer values (e.g., defined up to Release 16) are increased by the amount of the UE-gNB delay).
Note: only one need to show.

Regarding claims 3 and 18, Tripathi teaches the modifying the cell measurement window specifications includes specifying additional measurement window specifications (page 6, 8, par [0088, 0092-0095]) (see the gNB specifies one or more instants, selected ephemeris data associated with one more instants, and Reference Point location coordinates associated with one more instants to the NTN GW for eventual transmission to the UE).

Regarding claims 5 and 20, Tripathi teaches the ephemeris data includes position (t1/tn) of the satellite (fig. 6, page 8-10, par [0097, 0103, 0111-115) (see the platform-provided time (i.e., the instant when the platform position was determined/obtained from a GNSS), and/or the NTN-GW provided time, and the expected time of reception of the SIB(s) at the Reference Point. ), 
velocity of the satellite, and relative cell position within the satellite (fig. 6, page 8-10 par [0092, 0115-0116,  0118, 0125-0126]) (see the platform ephemeris data or position and velocity data being specified by the gNB may correspond to the instant when the gNB is creating the relevant SIB).

Regarding claim 6, Tripathi teaches the indication includes a delay difference value representing the difference in propagation delay (page 13, par [0185-0186]) (see the Reference Point corresponds to the location in the cell that has the minimum propagation delay. Either one-way delay or the round trip delay is specified by the gNB, and the gNB may indicate the type of delay(s) it is broadcasting).

Regarding claim 7, Tripathi teaches the operations include determining the difference in propagation delay based on the ephemeris data and a geographic location of the terminal (fig. 7, page 6, par [0081, 0086] (see the UE's perception of the platform's position and various types of propagation and processing delays in the system. The knowledge of various delays and prediction of the platform ephemeris data can be used for a more accurate estimation of timing adjustment (TA), leading to better pre-compensation at the UE, and information regarding ephemeris, times, NTN type, component delays, and component measurements, and transmits information regarding transmission, signaling, and/or configuration for ephemeris, time, and delay(s). ).

Regarding claim 8, Tripathi teaches the satellite (104) relays communication between the terminal (116) and one of the serving cell (102) or the neighboring cell (103) (fig. 1), the one of the serving cell (102) and the neighboring cell (103) having a terrestrial location (120/125) (fig. 1), and the determining the difference in propagation delay is further based on the terrestrial location (fig. 1, 7, page 6, 8, par [0086-0088, 0095]) (see the gNB conveys relevant delays, time, etc. to UEs using system information. The gNB configures and/or instructs the UE for TA and time reporting via broadcast, groupcast/multicast, RRC, MAC, and/or PHY signaling. The UE uses the gNB-provided information to adjust its TA. The UE reports its time and TA to the gNB per configuration. The gNB makes adjustments to the TA and sends a suitable MAC/PHY command to the UE for any adjustments. The gNB sends a time/TA reporting request via system information, groupcast/multicast, RRC, MAC, or PHY signaling and the UE provides such reports, and the NTN GW, and/or NTN-GW location coordinates such that different information can be sent with different configurable periodicity. For example, more long-term or event-based information such as NTN-GW location coordinates are sent less frequently, while more real-time information such as short-term ephemeris data is sent more frequently. ).

Regarding claim 9, Tripathi teaches the operations further comprise receiving, from the terminal, individual measurement window specifications, and providing a measurement gap for the terminal based on the individual measurement window specifications (page 8-9, par [0095, 0101, 0103, 0111]) (see positions and velocities may be sent with the same or different periodicities. For example, the position may be sent at one periodicity, but the velocity may be sent at another periodicity).

Regarding claim 11, Tripathi teaches the operations further comprise: receiving modified cell measurement window specifications (fig. 1, 6-7, 12, page 1, 8, 13, 15, par [0005, 0092-0094, 0182-0185,  0217 ]) (see selected ephemeris data and the knowledge of propagation and processing delays to predict and then specify the selected ephemeris data at the instant a UE at a Reference Point in the cell would receive such information from the gNB via the NTN GW and the platform);
determining that the cell measurement signal transmitted from the satellite will not be received within a time frame defined by the modified cell measurement window specifications (page par [0208, 0215, 0248]) (see the traditional cell reselection method is not suitable for an NTN that has different types of beams, especially due to the satellite movement and due to RSRPs of the serving cell and neighbor cells, and the satellite movement based offsets can be added in the non-signal measurement neighbor cell trigger quantity (e.g., elevation angle, distance, and propagation delay) based conditions mentioned above to encourage or discourage cell reselection to a given neighbor cell); 
configuring individual cell measurement window specifications based on a time of arrival of the cell measurement signal (fig. 7, page 1, 6, 8, 18, 23, par [0004, 0085-0086,  0092,  0254, 0382]) (see management of ephemeris, time, delays, and TA for an NTN, and the platform uses real-time signaling to convey selected ephemeris data (e.g., position (x,y,z) and velocity (vx, vy,vz)) and time to the NTN Gateway. In another approach, the orbital parameters including time (“the epoch”) are sent by the platform ); and 
transmitting the individual cell measurement window specifications to the serving cell (fig. 1, 7, page 13, par [0182]) (see the gNB broadcasts the ephemeris data for the serving cell and neighbor cells, only distinct satellite ephemeris data are included instead of replicating the same satellite ephemeris for multiple cells to reduce signaling overhead. For example, if multiple cells belong to the same satellite, the ephemeris data for the satellite). 

Regarding claim 12, Tripathi teaches the ephemeris data includes position (t1/tn) of the satellite (fig. 6, page 8-10, par [0097, 0103, 0111-115) (see the platform-provided time (i.e., the instant when the platform position was determined/obtained from a GNSS), and/or the NTN-GW provided time, and the expected time of reception of the SIB(s) at the Reference Point. ), 
velocity of the satellite, and relative cell position within the satellite (fig. 6, page 8-10, par [0092, 0115-0116,  0118, 0125-0126]) (see the platform ephemeris data or position and velocity data being specified by the gNB may correspond to the instant when the gNB is creating the relevant SIB).

Regarding claim 13, Tripathi teaches the operations further comprise determining the difference in propagation delay based on the ephemeris data and a geographic location of a terminal receiving the cell measurement signal (fig. 7, page 6, par [0081, 0086] (see the UE's perception of the platform's position and various types of propagation and processing delays in the system. The knowledge of various delays and prediction of the platform ephemeris data can be used for a more accurate estimation of timing adjustment (TA), leading to better pre-compensation at the UE, and information regarding ephemeris, times, NTN type, component delays, and component measurements, and transmits information regarding transmission, signaling, and/or configuration for ephemeris, time, and delay(s). ).

Regarding claim 14, Tripathi teaches the satellite (104) relays communication between the terminal (116) and one of the serving cell (102) or the neighboring cell (103) (fig. 1), the one of the serving cell (102) and the neighboring cell (103) having a terrestrial location (120/125) (fig. 1), and the determining the difference in propagation delay is further based on the terrestrial location (fig. 1, 7, page 6, 8, par [0086-0088, 0095]) (see the gNB conveys relevant delays, time, etc. to UEs using system information. The gNB configures and/or instructs the UE for TA and time reporting via broadcast, groupcast/multicast, RRC, MAC, and/or PHY signaling. The UE uses the gNB-provided information to adjust its TA. The UE reports its time and TA to the gNB per configuration. The gNB makes adjustments to the TA and sends a suitable MAC/PHY command to the UE for any adjustments. The gNB sends a time/TA reporting request via system information, groupcast/multicast, RRC, MAC, or PHY signaling and the UE provides such reports, and the NTN GW, and/or NTN-GW location coordinates such that different information can be sent with different configurable periodicity. For example, more long-term or event-based information such as NTN-GW location coordinates are sent less frequently, while more real-time information such as short-term ephemeris data is sent more frequently).


Allowable Subject Matter
Claims 4, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding dependent claims 4 and 19, Tripathi teaches the modifying the cell measurement window specifications includes specifying additional measurement window specifications (page par [0088, 0092-0095]), and UE-specific UE-gNB delay, the UE can add an offset before these timers are started or the existing timer values (page par [0184]). And
Thangarasa (U.S. 2022/0167397) disclosed: an energy/power threshold, is uncertain and thus prone to errors. In NR there are several measurement procedures which rely on DRS (e.g., SSB) and/or that are performed over a shorter time period compared to LTE-LAA, such as beam management. The uncertainty of the significance of poor measurement results and the consequent inaccuracy in the assessment of the quality, load and/or occupancy of the channel may have significant impact on any procedure, such as RLF declaration, that depends on detection of channel quality or channel occupancy measurements and/or DL CCA failures (par [0080]).
The above prior art of record, however, fail to disclose or render obvious: the modifying the cell measurement window specifications includes determining that a spectral efficiency of the modified cell measurement window specifications is above a threshold spectral efficiency value, as specified in the claims 4 and 19. 

Regarding dependent claim 15, Tripathi teaches the modifying the cell measurement window specifications includes specifying additional measurement window specifications (page par [0088, 0092-0095]), and UE-specific UE-gNB delay, the UE can add an offset before these timers are started or the existing timer values (page par [0184]). And
Thangarasa (U.S. 2022/0167397) disclosed: an energy/power threshold, is uncertain and thus prone to errors. In NR there are several measurement procedures which rely on DRS (e.g., SSB) and/or that are performed over a shorter time period compared to LTE-LAA, such as beam management. The uncertainty of the significance of poor measurement results and the consequent inaccuracy in the assessment of the quality, load and/or occupancy of the channel may have significant impact on any procedure, such as RLF declaration, that depends on detection of channel quality or channel occupancy measurements and/or DL CCA failures (par [0080]).
The above prior art of record, however, fail to disclose or render obvious: receiving a threshold delay difference value; and determining whether the difference in propagation delay is greater than the threshold delay difference value, wherein the transmitting the indication to the serving cell is in response to determining that the propagation delay is greater than the threshold delay difference value, as specified in the claim 15. 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        September 29, 2022